Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hellenbrand, J.), rendered November 7, 1985, convicting him of criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to take exception to the part of the trial court’s charge on the defense of justification to which he now objects on appeal. Accordingly, his claim is not preserved for appellate review (CPL 470.05 [2]; see, People v Thomas, 50 NY2d 467). In any event, we find that the charge as a whole, including the supplemental charge, adequately conveyed the appropriate law to the jury and did not deprive the defendant of a fair trial (see, People v Woods, 41 NY2d 279). Lawrence, • J. P., Kunzeman, Spatt and Sullivan, JJ., concur.